Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the patents listed in the European search report dated May 18, 2022 do not appear to disclose a microbial community comprising Archea, wherein said Archea constitute at least 4% of the microbial community in said anaerobic reactors, and wherein at least 25% of said Archea in said anaerobic reactors are methanogens. Further, it’s not clear that the upstream tank (410) of WO 2017/218239 is anaerobic since it is merely disclosed as being non-aerated. A non-aerated tank is not inherently anaerobic. A non-aerated tank may be, for example, anoxic.
Per claim 8, the patents listed in the European search report dated May 18, 2022 appear to be silent on the reactors being configured to alternately homogenize their contents and allow waste activated sludge to settle. None of reactors appears to inherently comprise a homogenization configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/23/22